Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the preliminary amendment filed 10/29/2018.  The status of the claims is as follows: Claims 1-8 are currently pending.   Claims 3-8 have been amended.  Entry of this amendment is accepted and made of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2006-234102) in view of Ito et al. (JP 2005017147) (hereinafter Ito) in further view of  Ishikawa et al. (JP 2003056557) (hereinafter Ishikawa).

    PNG
    media_image1.png
    394
    524
    media_image1.png
    Greyscale

 Fig. 9
Regarding claim 1, Nakao teaches a bearing temperature detector of a railcar bogie, the bearing temperature detector comprising: 
a temperature sensor unit (14) passing through an opening of an axle box (shaft box) (12) accommodating a bearing (bearing) (13) supporting an axle (axle) (11) and configured to detect a temperature of an outer ring (outer ring) (13a) of the bearing (13) (see Figures 1-2 and paragraphs 0010, 0013, 0015-0016, 0018 and 0019).
However Nakao does not explicitly teach an elastic body configured to bias the temperature sensor unit toward the outer ring; and a temperature sensor unit support seat including a substrate portion to which the temperature sensor unit is attached via the elastic body, the temperature sensor unit support seat being detachably fixed to the axle box from an outside of the axle box.
Ito teaches an elastic body (elastic body) (3) configured to bias the temperature sensor unit (temperature sensor) (1) toward the bearing (see Figures 1, 2 and 4 and page 2, lines 3-11, page 4, lines 6-11 and lines 27-31).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor unit as taught by Nakao with an elastic body as taught by Ito to bias the temperature sensor unit toward the outer ring.  One would be motivated to make this combination in order to provide an accurate temperature measurement by preventing disconnection of the temperature sensor during operation. 
However Nakao as modified by Ito does not explicitly teach a temperature sensor unit support seat including a substrate portion to which the temperature sensor unit is attached via the elastic body, 
Ishikawa the temperature sensor unit (temperature detecting element) (15) support seat (mounting part) (12a) including a substrate (circuit board) (13) portion to which the temperature sensor unit (temperature detecting element) (15) is attached via the elastic body, the temperature sensor unit support seat (mounting part) (12a) being detachably fixed to the axle box from an outside of the axle box (via bolts (22)) (see Figure 9 and paragraphs 0027-0029).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor unit as taught by the prior combination with the temperature sensor unit support seat including a substrate portion to which the temperature sensor unit is attached via the elastic body, the temperature sensor unit support seat being detachably fixed to the axle box from an outside of the axle box as taught by Ishikawa.  One would be motivated to make this combination in order to easily mount the temperature sensor unit to the axel box.
Regarding claim 3, the prior combination teaches all the limitations of claim 1.
However Nakao as modified by Ito and Ishikawa does not explicitly teach the temperature sensor unit support seat includes a side plate portion projecting from the substrate portion toward the axle box and covering the temperature sensor unit with a gap.
Ishikawa teaches the temperature sensor unit (temperature detecting element) (15) support seat includes a side plate portion (side plate) projecting from the substrate portion (circuit board) (13) toward the axle box and covering the temperature sensor unit (temperature detecting element) (15) with a gap (see figure 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor unit as taught by the prior combination with the temperature sensor unit support seat includes a side plate portion projecting from the substrate portion toward the axle box and covering the temperature sensor unit with a gap as taught by Ishikawa.  One would be motivated to make this combination in order to easily mount the temperature sensor unit to the axel box.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Ito and Ishikawa as applied to claim 1 above, in further view of Martin  (US 2013/0342362) (hereinafter Martin).
Regarding claim 2, the prior combination teaches all the limitations of claim 1.
However Nakao as modified by Ito and Ishikawa does not explicitly teach an insertion hole is formed at the substrate portion; and the temperature sensor unit is inserted into the insertion hole and exposed to an outside of the temperature sensor unit support seat.
Ishikawa further teaches an insertion hole is formed at the substrate portion (circuit board) (13); and the temperature sensor unit (temperature detecting element) (15) is inserted into the insertion hole and exposed to an outside of the temperature sensor unit support seat (mounting part) (12a) (see Figure 9 and paragraphs 0027-0029).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor unit as taught by the prior combination with an insertion hole is formed at the substrate portion; and the temperature sensor unit is inserted into the insertion hole and exposed to an outside of the temperature sensor unit support seat as taught by Ishikawa.  One would be motivated to make this combination in order to easily mount the temperature sensor unit to the axel box.
However Nakao as modified by Ito and Ishikawa does not explicitly teach the temperature sensor unit includes a wireless transmission portion configured to transmit information of the detected temperature as a wireless signal.
Martin teaches the temperature sensor unit (sensor) (10) includes a wireless transmission portion (main board (28) also includes circuitry for wireless communication) configured to transmit information of the detected temperature as a wireless signal (see Abstract, paragraph 0012-0013, 0015, 0032 and Figures 1 and 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor unit as taught by the prior combination with the temperature sensor unit includes a wireless transmission portion configured to transmit information of the detected temperature as a wireless signal as taught by Martin.  One would be motivated to make this .
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wyker (US 6220749) directed to a self-adjusting temperature probe for monitoring the temperature of a bearing surface that is subject to both thermal and mechanical displacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855